Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of July 8, 2014 (the
“Signing Date”), by and among CommonWealth REIT, a Maryland real estate
investment trust (“Seller”), Government Properties Income Trust, a Maryland real
estate investment trust (“GOV”), and Reit Management & Research LLC, a Delaware
limited liability company (“RMR” and collectively with GOV,”Purchasers”). 
Seller, GOV and RMR are each referred to as a “Party” and collectively as the
“Parties”.

 

RECITALS

 

WHEREAS, Seller owns 22,000,000 shares (the “Shares”) of common shares of
beneficial interest, par value $.01 per share (the “Common Shares”), of Select
Income REIT, a Maryland real estate investment trust (the “Company”),
representing approximately 37.6% of the issued and outstanding share capital of
the Company.

 

WHEREAS, Seller desires to sell, and Purchasers desires to purchase, the number
of Common Shares set forth opposite such Purchaser’s name on Exhibit A (such
Purchaser’s “Applicable Shares”), on the terms and subject to the conditions set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the Parties agree as
follows:

 

ARTICLE I

 

CERTAIN DEFINITIONS AND CONSTRUCTION

 

Section 1.1                                    Certain Definitions.  As used in
this Agreement, the following terms have the meanings set forth below:

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person.  For the
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, Contract or otherwise.

 

“Business Day” means any day, other than a Saturday or Sunday, on which
commercial banks are not required or authorized to close in New York, New York
or Chicago, Illinois.

 

“Contract” means any agreement, obligation, contract, license, understanding,
commitment, indenture or instrument, whether written or oral.

 

“Encumbrance” means any lien, pledge, charge, encumbrance, security interest,
option, mortgage, easement, right of way or other similar restriction.

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Governmental Entity” means any federal, state, local or foreign government or
any court, administrative body, agency or commission or other governmental or
quasi-governmental entity, authority or instrumentality, domestic or foreign,
with competent jurisdiction.

 

“Law” means any law, statute, ordinance, rule, regulation, directive, code or
Order enacted, issued, promulgated, enforced or entered by any Governmental
Entity.

 

“Person” means an individual, a corporation, a general or limited partnership,
an association, a limited liability company, a Governmental Entity, a trust or
other entity or organization.

 

“Proceeding” means any suit, action, proceeding, arbitration, mediation, audit,
hearing, inquiry or, to the knowledge of the Person in question, investigation
(in each case, whether civil, criminal, administrative, investigative, formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Entity.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

Section 1.2                                    Additional Definitions.

 

Agreement

 

Preamble

Aggregate Dividend Amount

 

Section 4.3

Applicable Shares

 

Recitals

Bankruptcy and Equity Limitation

 

Section 3.1(c)

Chosen Courts

 

Section 7.5

Closing

 

Section 2.3

Closing Date

 

Section 2.3

Company

 

Recitals

Common Shares

 

Recitals

Full Dividend Amount

 

Section 4.3

GOV

 

Preamble

Order

 

Section 5.1(a)

Party

 

Preamble

Per Share Price

 

Section 2.1

Purchaser

 

Preamble

RMR

 

Preamble

Seller

 

Preamble

Seller Indemnitees

 

Section 6.1

Seller Parties

 

Section 3.2(g)

Shares

 

Recitals

Signing Date

 

Preamble

Transaction

 

Section 2.1

 

2

--------------------------------------------------------------------------------


 

Section 1.3                                    Headings.  The headings in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

Section 1.4                                    Construction.  Unless the context
otherwise requires, as used in this Agreement: (i) “or” is not exclusive;
(ii) “including” and its variants mean “including, without limitation” and its
variants; (iii) words defined in the singular have the parallel meaning in the
plural and vice versa; (iv) references to “written” or “in writing” include in
visual electronic form; (v) words of one gender shall be construed to apply to
each gender; (vi) the term “Section” refers to the specified Section of this
Agreement; (vii) the terms “Dollars” and “$” mean United States Dollars; and
(viii) the word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends and such phrase shall not mean simply
“if”.

 

Section 1.5                                    Joint Drafting.  The Parties
hereto have been represented by counsel in the negotiation and preparation of
this Agreement; therefore, this Agreement will be deemed to be drafted by each
of the Parties hereto, and no rule of construction will be invoked respecting
the authorship of this Agreement.

 

ARTICLE II

 

THE TRANSACTION; THE CLOSING

 

Section 2.1                                    The Transaction.  On the terms
and subject to the conditions set forth herein, Seller agrees to sell, and each
Purchaser agrees to purchase, its Applicable Shares (the “Transaction”).

 

Section 2.2                                    Purchase Price.  The purchase
price for the Shares shall be a per Share price equal to the greater of (i) the
closing sale price per Common Share as reported by New York Stock Exchange on
July 8, 2014 plus $1.50 and (ii) $31.00 per Common Share (the “Per Share
Price”).

 

Section 2.3                                    The Closing.  Unless otherwise
mutually agreed in writing among Purchasers and Seller, the closing of the
Transaction (the “Closing”) shall take place at the offices of Seller, Two North
Riverside Plaza, Suite 600, Chicago, IL 60606, or at such other place or through
such other means as the Parties may agree, on the first Business Day following
the satisfaction of the conditions in Article V hereof other than those
conditions that, by their terms, are intended to be satisfied only at or after
the Closing (the “Closing Date”).

 

Section 2.4                                    Deliveries by Purchasers.  At the
Closing, each Purchaser shall deliver, or cause to be delivered, to Seller the
sum of (i)(x) the Per Share Price multiplied by (y) the number of such
Purchaser’s Applicable Shares, plus (ii) the Aggregate Dividend Amount in
respect of such Purchaser’s Applicable Shares, in each case in immediately
available funds denominated in United States dollars by wire transfer to one or
more bank accounts designated by Seller.

 

Section 2.5                                    Deliveries by Seller.  Upon the
Closing, Seller shall (i) deliver, or cause to be delivered, to each Purchaser a
stock power for such Purchaser’s Applicable Shares in a form attached hereto as
Exhibit B, and (ii) deliver, or cause to be delivered, to the Company’s transfer

 

3

--------------------------------------------------------------------------------


 

agent a letter of direction directing the transfer agent either (A) to deliver
to each Purchaser a stock certificate or certificates evidencing such
Purchaser’s Applicable Shares, or (B) to credit to the account of each Purchaser
such Purchaser’s Applicable Shares on the book entry transfer system maintained
by the Company’s transfer agent, as requested by each Purchaser.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                    Representations and Warranties of
Seller.  Seller hereby represents and warrants to Purchasers:

 

(a)                                 Organization.  Seller is duly organized and
validly existing and is in good standing under the Laws of Maryland.

 

(b)                                 Power and Authority.  Seller has the
requisite power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder and has taken all necessary action
required for the due authorization, execution, delivery and performance by it of
this Agreement.

 

(c)                                  Execution and Delivery.  This Agreement has
been duly and validly executed and delivered by Seller and constitutes a valid
and binding obligation of Seller, enforceable against such in accordance with
its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar Laws relating to or affecting
generally the enforcement of creditors’ interests and (ii) the availability of
equitable remedies (whether in a Proceeding in equity or at Law) (collectively,
the “Bankruptcy and Equity Limitation”).

 

(d)                                 Ownership of Shares.  Seller has good and
valid title to the Shares and, upon giving effect to the Closing, the Shares
shall be free and clear of all Encumbrances related to or arising from the
ownership of the Shares by Seller (other than any Encumbrances or other
limitations created by, resulting from or arising out the Company’s declaration
of trust or other organizational documents, including Section 7.2 of the
Company’s declaration of trust). Assuming each Purchaser (i) has the requisite
power and authority to be the lawful owner of its Applicable Shares (ii) is not
subject to any Encumbrance or Contract (including any Encumbrance or other
limitation referred to in the parenthetical in the immediately preceding
sentence) that would restrict or prohibit such Purchaser from taking good and
valid title to its Applicable Shares free and clear of all Encumbrances and
(iii) is in compliance with Section 3.2(e), upon the Closing good and valid
title to such Shares shall pass to Purchaser, free and clear of all
Encumbrances.

 

(e)                                  No Conflict.  The execution and delivery by
Seller of this Agreement and the performance by Seller of its obligations
hereunder and compliance by Seller with all of the provisions hereof and the
consummation of the Transaction (i) shall not conflict with, or result in a
breach or violation of, or default under, any Contract to which Seller is a
party and which is material to Seller and its subsidiaries taken as a whole,
(ii) shall not result in any violation or breach of any provision of the
organizational documents of Seller and (iii) shall not conflict with

 

4

--------------------------------------------------------------------------------


 

or result in any violation of any Law applicable to Seller or any of Seller’s
properties or assets, except with respect to each of (i), (ii) and (iii), such
conflicts, breaches, violations or defaults as would not reasonably be expected
to materially and adversely affect the ability of Seller to perform its
obligations under this Agreement.

 

(f)                                   Consents and Approvals.  No consent,
approval, Order, authorization, registration or qualification of or with any
Governmental Entity having jurisdiction over Seller is required in connection
with the execution and delivery by Seller of this Agreement or the consummation
of the Transaction, except such consents, approvals, Orders, authorizations,
registration or qualification as would not reasonably be expected to materially
and adversely affect the ability of Seller to perform its obligations under this
Agreement.

 

(g)                                  Legal Proceedings.  There are no legal,
governmental or regulatory Proceedings pending or, to the knowledge of Seller,
threatened, against Seller which, individually or in the aggregate, if
determined adversely to Seller, would reasonably be expected to materially and
adversely affect the ability of Seller to perform its obligations under this
Agreement.

 

Section 3.2                                    Representations and Warranties of
Purchasers.  Each of GOV and RMR represents and warrants to Seller:

 

(a)                                 Organization.  Such Purchaser is duly
organized and validly existing and is in good standing under the Laws of its
jurisdiction of organization.

 

(b)                                 Power and Authority.  Such Purchaser has the
requisite power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder and has taken all necessary action
required for the due authorization, execution, delivery and performance by it of
this Agreement.

 

(c)                                  Execution and Delivery.  This Agreement has
been duly and validly executed and delivered by such Purchaser and constitutes a
valid and binding obligation, enforceable against such Purchaser in accordance
with its terms except as such enforceability may be limited by the Bankruptcy
and Equity Limitation. GOV further represent and warrants to Seller that this
Agreement and the Transaction have been duly authorized by the independent
members of the board of trustees of GOV, in accordance with Law, the rules of
the NYSE and GOV’s organizational documents.

 

(d)                                 No Conflict.  The execution and delivery by
such Purchaser of this Agreement and the performance by such Purchaser of its
obligations hereunder and compliance by such Purchaser with all of the
provisions hereof and the consummation of the Transaction (i) shall not conflict
with, or result in a breach or violation of, or default under, any Contract to
which such Purchaser is a party and which is material to such Purchaser and its
subsidiaries taken as a whole, (ii) shall not result in any violation or breach
of any provisions of the organizational documents of such Purchaser and
(iii) shall not conflict with or result in any violation of any Law applicable
to such Purchaser or any of such Purchaser’s properties or assets, except with
respect to each of (i), (ii) and (iii), such conflicts, breaches,violations or
defaults as would not reasonably be expected to (x) materially and adversely
affect the ability of

 

5

--------------------------------------------------------------------------------


 

such Purchaser to perform its obligations under this Agreement or (y) give rise
to a right of indemnification on behalf of any Seller Indemnitee.

 

(e)                                  Consents and Approvals.  No consent,
approval, order, authorization, registration or qualification of or with any
Governmental Entity having jurisdiction over such Purchaser is required in
connection with the execution and delivery by such Purchaser of this Agreement
or the consummation of the Transaction, except such consents, approvals, orders,
authorizations, registration or qualification as would not reasonably be
expected to (x) materially and adversely affect the ability of such Purchaser to
perform its obligations under this Agreement or (y) give rise to a right of
indemnification on behalf of any Seller Indemnitee. Each Purchaser has received
all consents, approvals and authorizations from the Company necessary to acquire
the Shares and to otherwise consummate the Transaction, including any consent,
approval or authorization required by Section 7.2 of the Company’s declaration
of trust.

 

(f)                                   Legal Proceedings.  There are no legal,
governmental or regulatory Proceedings pending or, to the knowledge of such
Purchaser, threatened against such Purchaser, respectively, which, individually
or in the aggregate, if determined adversely to such Purchaser, would reasonably
be expected to materially and adversely affect the ability of such Purchaser to
perform its obligations under this Agreement.

 

(g)                                  Sophistication of Purchasers.

 

(i)                                     Such Purchaser has such knowledge,
sophistication and experience in financial and business matters that such
Purchaser is capable of evaluating the merits and risks of entering into this
Agreement and consummating the Transaction.

 

(ii)                                  Such Purchaser has relied solely on its
own independent investigation in valuing the Shares and determining to proceed
with the Transaction. No Purchaser has relied on any assertions made by Seller,
any of its Affiliates, or any Person representing or acting on behalf of Seller
or any of their Affiliates (the “Seller Parties”) regarding the Company, the
Shares or the valuation thereof.  Such Purchaser has previously undertaken such
independent investigation of the Company as in its judgment is appropriate to
make an informed decision with respect to the Transaction contemplated by this
Agreement, and such Purchaser has made its own decision to consummate the
Transaction contemplated by this Agreement based on its own independent review
and consultations with such investment, legal, tax, accounting and other
advisers as it has deemed necessary.

 

(iii)                               Such Purchaser understands and acknowledges
that, except as expressly otherwise set forth in Section 3.1, the Seller Parties
make no representation or warranty to it, express or implied, with respect to
the Company, the Shares, the Transaction or the accuracy, completeness or
adequacy of any publicly available information regarding the Company or its
Affiliates, nor shall any of the Seller Parties be liable for any loss or
damages of any kind resulting from the use of any information (other than as a
result of a material untruth or material inaccuracy of the representations and
warranties set forth in Section 3.1) supplied to such Purchaser.

 

6

--------------------------------------------------------------------------------


 

(h)                                 Investment Purpose.  Such Purchaser has
acquired its Applicable Shares for such Purchaser’s own account for investment
purposes only and not with a view to the distribution or resale thereof, in
whole or in part, and agrees that it will not transfer, or offer to transfer,
all or any portion of its Applicable Shares in any manner that would violate or
cause such Purchaser to violate the Securities Act or any securities laws of the
several states.

 

ARTICLE IV

 

COVENANTS

 

Section 4.1                                    Accounting Assistance.  RMR
covenants and agrees to (i) execute and deliver, and to use its reasonable best
efforts to cause the Company to execute and deliver, to Seller and/or its
representatives and agents (including Seller’s external auditors), documents,
instruments and information, (ii) provide Seller with reasonable access to its
personnel, and to use its reasonable best efforts to cause the Company to
provide Seller with reasonable access to the Company’s personnel and/or its
representatives and agents (including the Company’s external auditors) and
(iii) otherwise cooperate reasonably with, and reasonably assist, Seller and/or
its representatives and agents (including Seller’s external auditors), in each
case as may be reasonably necessary in connection with the preparation of any
and all filings and other submissions with or to the SEC (including Seller’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2014) and any
other Governmental Entity that are required to include any financial statements
(whether audited or unaudited) or other financial or other information
reflecting the treatment of Seller’s ownership of the Shares and the
Transaction.

 

Section 4.2                                    Sharing of Profits.  In the event
that GOV or RMR consummates any sale of Common Shares prior to the first
anniversary of the Closing Date and the price per share paid by the purchaser in
such sale transaction is greater than the Per Share Price, GOV or RMR, whichever
is the seller in such sale transaction, shall pay to Seller, in immediately
available funds denominated in United States dollars, by wire transfer to one or
more bank accounts designated by Seller, within ten (10) Business Days following
the receipt by such Purchaser or its designee of the proceeds of such sale, an
amount equal to 50% of the product of (i) the number of Shares sold in such sale
transaction times (ii) the excess of (x) the price per share paid in such sale
transaction and (y) the Per Share Price. For the avoidance of doubt, this
Section 4.2 applies to any shares of the Company owned by any Purchaser and is
not limited to such Purchaser’s Applicable Shares.

 

Section 4.3                                    Accrued Dividends.  The Aggregate
Dividend Amount to be paid by each Purchaser pursuant to Section 2.4 shall be:
(i) an amount (the “Full Dividend Amount”) equal to the product obtained by
multiplying (x) the number of such Purchaser’s Applicable Shares by (y) $0.48;
plus (ii) an amount (together with the Full Dividend Amount, the “Aggregate
Dividend Amount”) equal to the product obtained by multiplying (x) the Full
Dividend Amount by (y) an amount equal to the quotient obtained by dividing
(x) the number of days from and including July 1, 2014 through and including the
Closing Date by (y) 92.

 

Section 4.4                                    Further Assurances.  In case at
any time following the Closing any further action is necessary to carry out the
purposes of this Agreement or to vest each Purchaser with

 

7

--------------------------------------------------------------------------------


 

full title to its Applicable Shares, each Party to this Agreement shall take all
such necessary action.

 

ARTICLE V

 

CONDITIONS TO CLOSING

 

Section 5.1                                    Conditions to Each Party’s
Obligation to Consummate the Transaction.  The respective obligation of each
Party hereto to consummate the Transaction is subject to the satisfaction or
waiver of the following conditions:

 

(a)                                 No Injunction.  No judgment, injunction,
decree or other legal restraint (each, an “Order”) prohibiting the consummation
of the Transaction shall have been issued by any Governmental Entity and be
continuing in effect, there shall be no pending Proceeding commenced by a
Governmental Entity seeking an Order that would prohibit the Transaction, and
the consummation of the Transaction shall not have been prohibited or rendered
illegal under any applicable Law.

 

Section 5.2                                    Conditions to Seller’s Obligation
to Consummate the Transaction.  The obligations of Seller to consummate the
Transaction are subject to the satisfaction or waiver of each of the following
conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of Purchaser set forth in Section 3.2 shall be
true and correct in all material respects as of the Signing Date and as of the
Closing Date as if made on and as of the Closing Date (except to the extent that
any such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date).

 

(b)                                 Covenants.  Each of the covenants and
agreements of each Purchaser contained in this Agreement that are to be
performed at or prior to the Closing shall have been duly performed in all
material respects.

 

Section 5.3                                    Conditions to Purchasers’
Obligation to Consummate the Transaction.  The obligation of each Purchaser to
consummate the Transaction is subject to the satisfaction or waiver of each of
the following conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of Seller set forth in Section 3.1 shall be true
and correct in all material respects as of the Signing Date and as of the
Closing Date as if made on and as of the Closing Date (except to the extent that
any such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date).

 

(b)                                 Covenants.  Each of the covenants and
agreements of Seller contained in this Agreement that are to be performed at or
prior to the Closing shall have been duly performed in all material respect.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1                                    Indemnification.  Each Purchaser
agrees to indemnify and hold harmless Seller, each Person who controls Seller
within the meaning of the Exchange Act, and each of the respective officers,
directors, trustees, employees, agents and Affiliates of the foregoing in their
respective capacities as such (the “Seller Indemnitees”), to the fullest extent
permitted by Law, from and against any and all actions, suits, claims,
proceedings, costs, damages, judgments, amounts paid in settlement and expenses
(including, without limitation, attorneys’ fees and disbursements) arising out
of or resulting from (i) any inaccuracy or breach of the representations,
warranties or covenants made by such Purchaser in this Agreement and (ii) any
Proceeding instituted against or otherwise involving any Seller Indemnitee as a
result of such Purchaser’s acquisition of its Applicable Shares, or Seller’s
sale of Shares, in each case pursuant to this Agreement except if arising from
any inaccuracy or breach of the representations, warranties or covenants made by
Seller in this Agreement.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1                                    Notices.  All notices and other
communications in connection with this Agreement shall be in writing and shall
be considered given if given in the manner, and be deemed given at times, as
follows:  (x) on the date delivered, if personally delivered; (y) on the day of
transmission if sent via facsimile transmission to the facsimile number given
below, and telephonic confirmation of receipt is obtained promptly after
completion of transmission; or (z) on the next Business Day after being sent by
recognized overnight mail service specifying next business day delivery, in each
case with delivery charges pre-paid and addressed to the following addresses:

 

(a)                                 If to Seller, to:

 

CommonWealth REIT
Two North Riverside Plaza, Suite 600,

Chicago, IL 60606

Attn: David Helfand
         Orrin Shifrin
Facsimile: (312) 646-2999

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attn: Thomas W. Christopher

Facsimile: (212) 446-6460

 

9

--------------------------------------------------------------------------------


 

(b)                                 If to GOV, to:

 

Government Properties Income Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, MA 02458
Attn:  President

Facsimile: (617) 219-1441

 

with a copy (which shall not constitute notice) to:

 

Sullivan & Worcester LLP

One Post Office Square

Boston, MA 02109

Attn: Richard Teller

Facsimile:  (617) 338-2880

 

(c)                                  If to RMR, to:

 

Reit Management & Research LLC

Two Newton Place

255 Washington Street, Suite 300

Newton, MA 02458
Attn:              Adam D. Portnoy

Jennifer B. Clark

Facsimile: (617) 928-1305

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom

500 Boylston Street

Boston, MA 02108

Attn:  Margaret R. Cohen
Facsimile:  (617) 305-4859

 

Section 7.2                                    Assignment; Third Party
Beneficiaries.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by any Party without the prior
written consent of each other Party. This Agreement (including the documents and
instruments referred to in this Agreement) is not intended to and does not
confer upon any person other than the Parties hereto any rights or remedies
under this Agreement, except that each Seller Indemnitee shall be a third party
beneficiary of Section 6.1 and shall have the right to enforce its rights under
Section 6.1.

 

10

--------------------------------------------------------------------------------


 

Section 7.3                                    Survival.  The Parties agree that
all covenants, agreements, representations and warranties made by Seller or
either Purchaser herein will survive the execution of this Agreement, the
delivery to the Purchasers of the Shares being purchased, and the payment
therefor.

 

Section 7.4                                    Prior Negotiations; Entire
Agreement.  This Agreement (including the exhibits hereto and the documents and
instruments referred to in this Agreement) constitutes the entire agreement of
the Parties and supersedes all prior agreements, arrangements or understandings,
whether written or oral, between the Parties with respect to the subject matter
of this Agreement.

 

Section 7.5                                    Governing Law.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  Each Party hereto
agrees that it shall bring any Proceeding in respect of any claim arising out of
or related to this Agreement or the Transaction exclusively in the courts of the
State of New York and the Federal courts of the United States, in each case,
located in the County of New York (the “Chosen Courts”).  Solely in connection
with claims arising under this Agreement or the Transaction, each Party hereto
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Courts,
(ii) waives any objection to laying venue in any such Proceeding in the Chosen
Courts, (iii) waives any objection that the Chosen Courts are an inconvenient
forum or do not have jurisdiction over any Party hereto and (iv) agrees that
service of process upon such Party in any such Proceeding shall be effective if
notice is given in accordance with Section 7.1 of this Agreement.  EACH PARTY
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTION.

 

Section 7.6                                    Counterparts.  This Agreement may
be executed in any number of counterparts, all of which shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each of the Parties and delivered to the other Party (including via
facsimile or other electronic transmission), it being understood that each Party
need not sign the same counterpart.

 

Section 7.7                                    Expenses.  Each Party shall bear
its own expenses incurred or to be incurred in connection with the negotiation
and execution of this Agreement and each other agreement, document and
instrument contemplated by this Agreement and the consummation of the
Transaction.

 

Section 7.8                                    Waivers and Amendments.  This
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions of this Agreement may be waived, only by a written
instrument signed by the Parties or, in the case of a waiver, by the Party
waiving compliance.  No delay on the part of any Party in exercising any right,
power or privilege pursuant to this Agreement shall operate as a waiver thereof,
nor shall any waiver of the part of any Party of any right, power or privilege
pursuant to this Agreement, nor shall any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.  The rights and remedies provided pursuant to this
Agreement are

 

11

--------------------------------------------------------------------------------


 

cumulative and are not exclusive of any rights or remedies which any Party
otherwise may have at Law or in equity.

 

Section 7.9                                    Certain Remedies.

 

(a)                                 Specific Performance.  The Parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement or of any other agreement between them with respect to the
Transaction were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that, in addition to any other
applicable remedies at Law or equity, the Parties shall be entitled to an
injunction or injunctions, without proof of damages, to prevent breaches of this
Agreement or of any other agreement between them with respect to the Transaction
and to enforce specifically the terms and provisions of this Agreement.

 

(b)                                 No Consequential Damages.  To the fullest
extent permitted by applicable Law, the Parties shall not assert, and hereby
waive, any claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor, against any other Party and its
respective Affiliates, members, members’ affiliates, officers, directors,
partners, trustees, employees, attorneys and agents on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) (whether or not the claim therefor is based on Contract, tort
or duty imposed by any applicable legal requirement) arising out of, in
connection with, or as a result of, this Agreement or of any other agreement
between them with respect to the Transaction.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

SELLER:

 

 

COMMONWEALTH REIT

 

 

 

 

 

 

 

By:

/s/ Orrin Shifrin

 

 

Name: Orrin Shifrin

 

 

Title: Secretary

 

 

PURCHASERS:

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

 

 

By:

/s/ Mark Kleifges

 

 

Name: Mark Kleifges

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

 

By:

/s/ Adam Portnoy

 

 

Name: Adam Portnoy

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SHARES

 

Purchaser

 

Applicable Shares

 

Government Properties Income Trust

 

21,500,000

 

Reit Management & Research LLC

 

500,000

 

Total:

 

22,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STOCK POWERS

 

Attached.

 

--------------------------------------------------------------------------------


 

STOCK POWER

 

FOR VALUE RECEIVED, CommonWealth REIT, a Maryland real estate investment trust,
does hereby sell, assign and transfer unto Government Properties Income Trust,
Twenty One Million Five Hundred Thousand (21,500,000) common shares of
beneficial interest, par value $.01 per share (the “Shares”) of Select Income
REIT, a Maryland real estate investment trust (the “Company”), standing in its
name on the books of the Company, and does hereby irrevocably constitute and
appoint Government Properties Income Trust, as attorney, to transfer the Shares
on the books of the Company, with full power of substitution in the premises.

 

 

Dated:

July 9, 2014

 

 

 

 

 

 

 

 

 

CommonWealth REIT,

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

/s/ Orrin Shifrin

 

Name:

Orrin Shifrin

 

Its:

Secretary

 

--------------------------------------------------------------------------------


 

STOCK POWER

 

FOR VALUE RECEIVED, CommonWealth REIT, a Maryland real estate investment trust,
does hereby sell, assign and transfer unto Reit Management & Research LLC, Five
Hundred Thousand (500,000) common shares of beneficial interest, par value $.01
per share (the “Shares”) of Select Income REIT, a Maryland real estate
investment trust (the “Company”), standing in its name on the books of the
Company, and does hereby irrevocably constitute and appoint Reit Management &
Research LLC, as attorney, to transfer the Shares on the books of the Company,
with full power of substitution in the premises.

 

 

Dated:

July 9, 2014

 

 

 

 

 

 

 

 

 

CommonWealth REIT,

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

/s/ Orrin Shifrin

 

Name:

Orrin Shifrin

 

Its:

Secretary

 

--------------------------------------------------------------------------------